Exhibit 10.4

Compensatory Arrangements with Directors

The amount of the annual cash retainer, committee chair cash retainers and
restricted stock grants for our non-employee directors for the current year are
set forth in the table below.

 

Name    Position/Chair      Annual Retainer      Committee
Chair Retainer      Annual Equity
Grant(1)

Noel Posternak

  

Lead Independent Director,

 

Nominating & Corporate Governance Committee

     $125,000      —      28,961 shares

Robert Goldman

   Compensation Committee      $  35,000      $10,000      19,307 shares

Michael Porter

   Corporate Development Committee      $  35,000      $  5,000     
15,464 shares

Donald Grierson

   Audit Committee Chair      $  35,000      $10,000      19,307 shares

 

(1) The restrictions on the shares will lapse on the earlier of the date of the
2010 Annual Meeting of Stockholders or March 15, 2010, provided the person
remains a director on that date and pursuant to our 2000 Equity Incentive Plan.